Martin, P. J.
(concurring). The object sought to be accomplished by Executive Order 38-53 issued on May 26, 1938, and the mayor’s ruling of May 28, 1938, may be very salutary but must be obtained by legislation. Where a person is employed by a public agency on a full-time basis, such employee’s entire time should be devoted to such employment. Additional employment during the evening or part of the night may well render such an employee unfit or unable properly to perform the duties required of him. Furthermore, when one person holds more than one position, the duties of all may be neglected. If a person properly performs his work in a position requiring full time there is little likelihood that he will have the time or energy to engage in any other employment.
Order unanimously reversed, with twenty dollars costs and disbursements, and the petition granted as prayed for. Settle order on notice.